UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2016 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 0-18590 (Exact Name of Registrant as Specified in Its Charter) NEVADA 84-1133368 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) , SUITE 400, LAKEWOOD, CO 80228 (Address of Principal Executive Offices, Including Zip Code) (303) 384-1400 (Registrant's Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company, as defined in Rule 12b-2 of the Exchange Act Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Nox As of May 16, 2016, there were 12,266,414 shares of the Registrant's common stock, par value $0.001 per share, issued and outstanding. Form 10-Q Quarter Ended March 31, 2016 INDEX PAGE PART I - FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets (unaudited) – March 31, 2016 and September 30, 2015 3 Condensed Consolidated Statements of Operations (unaudited) for the three and six months ended March 31, 2016 and 2015 4 Condensed Consolidated Statements of Cash Flows (unaudited) for the six months ended March 31, 2016 and 2015 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 – 12 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 – 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4T. Controls and Procedures 22 PART II - OTHER INFORMATION Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 24 Item 4. Mine Safety Disclosures 24 Item 5. Other Information 24 Item 6. Exhibits 24 SIGNATURES 25 CERTIFICATIONS 2 Table of Contents PART I. - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS GOOD TIMES RESTAURANTS INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (In thousands except share and per share data) March 31, September 30, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Receivables, net of allowance for doubtful accounts of $0 Prepaid expenses and other Inventories Notes receivable 58 59 Total current assets PROPERTY AND EQUIPMENT: Land and building Leasehold improvements Fixtures and equipment Total property and equipment Less accumulated depreciation and amortization ) ) Total net property and equipment Assets held for sale 72 0 OTHER ASSETS: Notes receivable 65 71 Trademarks Other intangibles, net Goodwill Deposits and other assets Total other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Current maturities of long-term debt and capital lease obligations $ $ Accounts payable Deferred income 25 25 Other accrued liabilities Total current liabilities LONG-TERM LIABILITIES: Long-term debt due after one year Capital lease obligations due after one year 5 11 Deferred and other liabilities Total long-term liabilities STOCKHOLDERS’ EQUITY: Good Times Restaurants Inc. stockholders’ equity: Preferred stock, $.01 par value; 5,000,000 shares authorized, no shares issued and outstanding as of March 31, 2016 and September 30, 2015 0 0 Common stock, $.001 par value; 50,000,000 shares authorized, 12,266,414 and 12,259,550 shares issued and outstanding as of March 31, 2016 and September 30, 2015, respectively 12 12 Capital contributed in excess of par value Accumulated deficit ) ) Total Good Times Restaurants Inc. stockholders' equity Non-controlling interests Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying notes to condensed consolidated financial statements 3 Table of Contents GOOD TIMES RESTAURANTS INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In thousands except share and per share data) Three Months Ended March 31, Six Months Ended March 31, NET REVENUES: Restaurant sales $ Franchise royalties and fees 88 Total net revenues RESTAURANT OPERATING COSTS: Food and packaging costs Payroll and other employee benefit costs Restaurant occupancy and other operating costs Preopening costs Depreciation and amortization Total restaurant operating costs General and administrative costs Advertising costs Acquisition costs 0 0 Franchise costs 27 27 54 53 Gain on restaurant asset sale (7
